DETAILED ACTION
Allowable Subject Matter
Claims 1 and 4-9 allowed.
The following is an examiner’s statement of reasons for allowance: 
The claim feature of a master control system for requisitioning additional processing resource/power when workload increased and reducing requisitioned processing resource/power when workload reduced within the disclosed multimedia application processor architecture as claimed in independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182